DETAILED ACTION
Notice of Pre- AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending for examination.
Election/Restriction
Group I, claim(s) 1-4, 17 and 19, and 22-26 drawn to RNA molecules and modified RNA, and the intended use of said RNA molecules.
Applicant’s election with traverse of Group I, claims 1-4, 17, 19, and 22-26 in the reply filed on 01/04/2020 is acknowledged.  The traversal is on the ground(s) that the claimed invention does not lack unity of invention over Cho et al. (KR20170115029A) because this reference is not prior art.  This is not found persuasive because a Machine Translation of the Korean Unexamined Patent Application 10-2017-0115029, revealed that the publication has a priority date of 07-01-2015, which is well before the earliest priority date of the instant application.  
Regarding the Yoganathan reference, Applicants argued that the DNA molecule comprising the sequence of SEQ ID NO: 39 would not be useful as an antisense RNA for knock down according to Cho.  Applicant’s arguments are not persuasive because they have not provided any evidence that the sequence of Yoganathan would not work in an antisense method to knock down the expression of the RNA molecule having a complementary sequence.  Applicant’s arguments are not persuasive
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-16, 18, and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 
Claims 1-4, 17, 19, and 22-26 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1-2 recite the following:
1. A ribonucleic acid molecule consisting of 19, 20, or 21 nucleotides and comprising a sequence selected from SEQ ID NO: 39, 40, 43 and 44.
2. A chemically modified ribonucleic acid consisting of 19, 20, or 21 nucleotides and comprising a sequence selected from SEQ ID NO: 39, and 43.
The metes and bounds of these claims are vague and indefinite because the claims recite wherein “a ribonucleic acid molecule consisting of 19, 20, or 21,” comprises SEQ ID NO: 39, 40, 43 and 44.  It is unclear how “a ribonucleic acid molecule consisting of 19, or 20 nucleotides,” could comprise a sequence that is 21 nucleotides in length.  In order for the claimed ribonucleic acid molecule to comprise a sequence that is 21 nucleotides in length, the ribonucleic acid molecule comprise SEQ ID NO: 39, 40, 43 and 44, which each consists of 21 nucleotides in length.
Claim 3 is rejected as being dependent upon rejected base claim 2.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 22-26 depend from claim 1.  However, claims 22-26 recite only intended use limitations for the product of claim 1.  There are no structural limitations recited in claims 22-26 that would suggest a change in scope with respect to claim 1, therefore claims 22-26 are interpreted as not further limiting the subject matter of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4, 17, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a “product of nature” exception.
Instant claim 1 is drawn to: A ribonucleic acid molecule consisting of 19, 20, or 21 nucleotides and comprising a sequence selected from SEQ ID NO: 39, 40, 43 and 44.
Claim 4 recites the following:
4. An RNA molecule consisting of 46-100 nucleotides, comprising two sequences spaced 4-10 nucleotides apart, wherein the two sequences are selected from the sequence pairs: SEQ ID NO: 39 and 40; and SEQ ID NO: 43 and 44. 
 
The claims are drawn to nucleic acid (RNA) molecules, which are products of nature.  Since the claims do not set forth any additional characteristics, such as chemically introduced modifications to the nucleic acid structure, which would suggest that the claimed RNA molecules comprise markedly different characteristics, the claimed RNA molecules are interpreted as being drawn to a nature-based product.
The claimed invention is directed to a naturally-occurring nucleic acid fragment, independent of whether the nucleic acid fragment is isolated or not, the subject matter is considered not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013)
The nucleic acid fragments as claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed ribonucleic acid molecules represent naturally occurring unmodified nucleic acid fragments.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature. 
The ribonucleic acid molecules of the claimed invention are products of nature because they are fragments of the alpha-1-antitrypsin sequence. The fragments of this sequence are not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.
Thus the claim is not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, 19, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR20170115029A) or Brown et al. (US20150011607) in view of GenBank Accession No. NM_000295, Cowan et al. and Yoganathan et al. (WO2006034573A1).
The instant claims are drawn to RNA molecules designed to modulate the expression of alpha-1-antitrypsin, and DNA molecules for expressing these RNA molecules.  More specifically, the instant claims recite snRNA molecules which target alpha-1-antitrypsin.   
Cho et al. describes nucleic acid inhibitors which target and knock-down the expression of alpha-1-antitrypsin.  Cho et al. describes a method for the treatment of lung cancer comprising the administration of an antibody, antisense, siRNA or shRNA1 targeting alpha-1-antitrypsin, see the claims § of this reference.  
Brown et al. (US2015/0011607A1) teach compounds, compositions, and methods useful for reducing -1 antitrypsin target RNA and protein levels via the use of siRNA (see Example 6, dsRNAs).  Additionally, Brown et al. teach that the nucleic acid molecules of their invention can be inserted into expression constructs, e.g., viral vectors, wherein the expression constructs can be delivered to a subject, see ¶ [0435]: “[T]he nucleic acid molecules of the invention can be inserted into expression constructs, e.g., viral vectors, retroviral vectors, expression cassettes, or plasmid viral vectors, e.g., using methods known in the art, including but not limited to those described in Xia et al., (2002), supra. Expression constructs can be delivered to a subject by, for example, inhalation, orally, intravenous injection, local administration….”
Brown et al. also teach that the dsRNA molecules of their invention may comprise modifications, e.g. 2’-O-methyl nucleosides, see ¶ [0033].
Additionally, the specification as filed admits that Brown et al. discloses compounds according to the present invention, see the following:

    PNG
    media_image1.png
    100
    662
    media_image1.png
    Greyscale

However, neither Cho et al. nor Brown et al. describe the specific ribonucleic acid structures set forth in the instant claims.
The prior art describes nucleic acid sequences that target and hybridize to the Human alpha-1-antitrypsin gene, having the GenBank Accession number NM_000295.  
Yoganathan (US2009/0253583A1), discloses a nucleotide probe targeting NM_000295 comprising the nucleotide sequence of GGTCTGCCAGCTTACATTTACCCAAACTGT, see Table 28.  This polynucleotide probe comprises a sequence that is 100% identical to SEQ ID NO: 39 of the instant specification, and is a probe used for hybridization. (Reads on claims 17 and 19)
Cowan et al. (US20190010490A1; priority date: 12-01-2015) disclose SEQ ID NO: 63447, this sequence is 22 nucleotides in length and comprises a sequence that is 100% identical to SEQ ID NO: 40 of the instant invention.  
SEQ ID NO: 40 1 GUAAAUGUAAGCUGGCAGACC 21
                |:|||:|:||||:||||||||
Cowan         2 GTAAATGTAAGCTGGCAGACC 22 (One additional base).
SEQ ID NO: 63447 of Cowan et al. is also the reverse complement of SEQ ID NO: 39 of the instant application, see the following:
SEQ ID NO: 39  1 GGUCUGCCAGCUUACAUUUAC 21
            	   ||:|:||||||::|||:::||
Cowan         22 GGTCTGCCAGCTTACATTTAC 2

SEQ ID NO: 63447 is described in Cowan et al. as a guide RNA for editing a SERPINA1 (alpha-1-trypsin) gene in a cell from a patient with alpha-1-trypsin deficiency (See page 56, claim 70 of the published US Patent Application).
Absent evidence of unexpected properties, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have designed RNA molecules to inhibit the expression of human -1-trypsin.  There is sufficient motivation for the ordinary -1-trypsin according to the present invention since Cho et al. and Brown et al. explicitly describe RNA inhibitors targeting human -1-trypsin sequence.  Moreover, the prior art also discloses multiple sequence structures that comprise the sequences set forth in the instant claims, e.g. Yoganathan et al. and Cowan et al. described above, which both disclose a nucleic acid sequence that comprises the entire sequence of SEQ ID NO: 39 of the present invention, and is known in the art to bind nucleic acid encoding human -1-trypsin.  A person skilled in the art seeking alternative nucleic acid structures to be used to inhibit the expression of human -1-trypsin in an effort to treat conditions associated with the expression of this gene would have been motivated to combine the cited references in the design of the instant invention.
Furthermore, although the prior art does not specifically disclose the ribonucleic acid consisting of 19, 20, or 21 nucleotides in length comprising a sequence selected from SEQ ID NO: 39, 40, 43 and 44, it is clear that for at least SEQ ID NO: 39 and 40, the oligonucleotide SEQ ID NO: 63477 of Cowan et al. differs by a single nucleotide of these sequences.  The instantly claimed compounds, are considered to be obvious analogues of the prior art compounds due to the close structural similarity to the prior art compounds, and to the extent that there does not appear to be a critical role for the additionally nucleotide in the prior art compound.  It is also noted that both the prior art compound and the instantly claimed compounds are designed to bind nucleic acid encoding human alpha-1-trypsin.
In regards to claim 4, which recites an RNA molecule designed to comprise two nucleotide sequences selected from SEQ ID NO: 39-40, and 43-44, one of skill in the art seeking to design a hairpin RNA to inhibit the expression of human alpha-1-trypsin would have been motivated to include sequences that are self-complementary such as SEQ ID NO: 39 and 40, or SEQ ID NO: 43 and 44.













 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699